DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 01/19/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-22 have been considered and examined.  No claims have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 from which 21 and 22 are dependent from respectively recite “the length direction is the first direction”. Claims 21 and 22 however recite that “a length direction is the second direction”.  So the “length direction” is two different directions which is unclear and indefinite.

For the purpose of examination, the recitation in claim 22 line 1 of “Claim 20” will be interpreted as “claim 2”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stigwall (US Pub.2017/0123218) in view of and Ookawa et al. (US Pub. 2004/0075897).
As to claim 1, Stigwall discloses a laser projection device (fig. 10 and 5) comprising: a laser light source (replace 2 with 10” light emitting unit; [0131]; [0098] Fig. 5b is a triangulation light emitting unit so can be used in fig. 10);  a diffusion plate (34 micro-lens array) that includes an incidence surface and a emission surface (fig. 5 surface on right and left respectively) and, on which emitted light from the laser light source (11”) is incident (fig. 5), a plurality of second linear grooves (grooves of 34) formed in a second direction (in and out of the page) on the emission surface (emission surface of 34) of the diffusion plate (34),  and a housing (The housing is shown in fig. except for (b) a/the convex emission surface;  (a) a plurality of first linear grooves formed in a first direction on the incidence surface and a plurality of second linear grooves formed in a second direction on the emission surface of the collimating lens, wherein the first direction and the second direction are perpendicular to each other.
 (a) Ookawa teaches a plurality of first linear grooves formed in a first direction (Fig. 2 and 11; 21 both-sided prism 4 prism lens portion; [0045] may be wavy) on the incidence surface (bottom surface 1’) and a plurality of second linear grooves (3 prisms of lens portion; [0045] may be wavy) formed in a second direction on the emission surface (top surface of 1) of the diffusion plate (Fig. 2; Fig. 11; 21), wherein the first direction and the second direction are perpendicular to each other ([0067] control in both directions means X and Y directions i.e. horizontal plane and vertical plane. [0046] substantially perpendicular).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use lens sheet (diffuser) as taught by Ookawa for diffusion plate as disclosed by Stigwall to utilize simple substitution of one known diffusing sheet/plate for another to obtain predictable results and/or enhancing luminance ([0001]) and/or a lens sheet having no optical defect such as spot pattern, glare or the like ([0001]) and/or enhancing the balance of the luminance ([0067]).
(b) Stigwall discloses a planar emission surface with grooves (Fig. 5b left surface of 34) and Ookawa discloses a planar emission surface with grooves (Fig. 2 top 

Regarding claim 17, Stigwall discloses the invention as disclosed above except for a size of the opening of the housing is smaller than a size of an area in which the plurality of second linear grooves on the diffusion plate are formed.
.


Claim 2-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stigwall in view of Hiroyuki (JP2000-206411A) and Ookawa et al. (US Pub. 2004/0075897)..
Regarding claim 2, Stigwall discloses a laser projection device (Fig. 10) comprising: a laser light source (Fig. 5b; [0131]; [0098] Fig. 5b is a triangulation light 
    PNG
    media_image1.png
    664
    676
    media_image1.png
    Greyscale
) except for (c) a/the convex emission surface; (a) a first total reflection surface which is disposed at a location of the second surface opposite to the first surface and reflects incident light from the first surface;  and a second total reflection surface which is disposed on the side surface, reflects light reflected by the first total reflection surface, and makes the reflected light into parallel light, the collimating lens emitting the parallel light made by the second total reflection surface from the second surface; (b) wherein 
(a) Hiroyuki teaches a first total reflection surface (Fig. 3B; 1Aa first mirror surface) which is disposed at a location of the second surface (bottom surface of 6 collimating lens in Fig. 3(b)) opposite to the first surface (light incidence surface of 6 collimating lens; [0065]) and reflects incident light from the first surface (light incident surface of 6);  and a second total reflection surface (1Ab; [0068]) which is disposed on the side surface (see fig. 3B), reflects light reflected by the first total reflection surface (1Aa), and makes the reflected light into parallel light (L’ annular beam which are shown to be collimating.  L’ is collimating), the collimating lens (6 collimating lens) emitting the parallel light made by the second total reflection surface from the second surface.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use collimator as taught by Hiroyuki for the collimator as disclosed by Stigwall to utilize simple substitution of one known collimator for another to obtain predictable results (Fig. 3B; [0065] and [0068]).
(b) Ookawa teaches the diffusion plate (Fig. 2 and 11;) includes a plurality of first linear grooves (4 prisms;) formed in a first direction (right to left) on the incidence surface (bottom surface of 1’) and a plurality of second linear grooves (3 prisms;) formed in a second direction (forward to back) on the emission surface (top surface of 1), wherein the first direction and the second direction are perpendicular ([0046]) to each other (see Fig. 2;).

(c) Stigwall discloses a planar emission surface with grooves (Fig. 5b left surface of 34) and Ookawa discloses a planar emission surface with grooves (Fig. 2 top surface).  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the emission surface of Stigwall as modified by Hiroyuki and Ookawa with the limitation “a/the convex emission surface” through the rationale of approaching ranges, since it has been held that a case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (See MPEP 2144.05 I) and a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 I).  Using the equation ρ=1/κ where ρ equals the radius of curvature and κ is the curvature.  Imagine the convex emission surface to be an arc region of a cylinder circle or a portion of a sphere.  For a flat plane emission surface ρ = ∞ and κ = 0.  κ for a circle is 1/a of radius a.  A convex curvature emission surface will have κ >0 and ρ < ∞.  Letting the radius of curvature of each point of a concave emission surface be (∞ - 10 meters) which is still a very large number.  So the claimed ranges or amounts for the curved emission surface do not overlap with the prior art but are merely close and thus a prima facie case of obviousness exists because they are 

	
Regarding claim 3, Stigwall discloses the invention as disclosed above except for the laser light source is configured by arranging a plurality of semiconductor lasers close to each other.
Stigwall teaches the laser light source (11”) is from a single semiconductor laser (11”). Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the laser light source is configured by arranging a plurality of semiconductor lasers close to each other”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the laser light source of Stigwall as modified by Hiroyuki with the limitation “the laser light source is configured by arranging a plurality of semiconductor lasers close to each other” through Duplication of Parts, since it has been held that where the general conditions of a claim are disclosed in the prior art, mere duplication of parts has no patentable significance and involves only routine skill in the art. (See MPEP 2144.04 VI B).

As to claim 4, Stigwall discloses wherein sections of some of the plurality of grooves (34) in the diffusion plate is configured of four curved groove slopes including a first groove slope (see drawing above), a second groove slope (see drawing above), a third groove slope (see drawing above), and a fourth groove slope (see drawing above), and the adjacent groove slopes are connected to each other at a connection point (see except for each of the sections.
Stigwall discloses many of the limitations above in claim 4 except each of the sections. It is well-known in the art to sections of the plurality of grooves in the diffusion plate is configured of four curved groove slopes including a first groove slope, a second groove slope, a third groove slope, and a fourth groove slope, and the adjacent groove slopes are connected to each other at a connection point such that inclination angles are approximately equal to each other
As evidenced by Stigwall of record which teaches wherein sections of some of the plurality of grooves in the diffusion plate is configured of four curved groove slopes including a first groove slope, a second groove slope, a third groove slope, and a fourth groove slope, and the adjacent groove slopes are connected to each other at a connection point such that inclination angles are approximately equal to each other (See Fig. above).
It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the sections of the plurality of grooves of Stigwall as modified by Ookawa with the limitation “wherein each of sections of the plurality of grooves in the diffusion plate is configured of four curved groove slopes including a first groove slope, a second groove slope, a third groove slope, and a fourth groove slope, and the adjacent groove slopes are connected to each other at a connection point such that inclination angles are approximately equal to each other”, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 


As to claim 5, Stigwall discloses wherein a groove, among the plurality of grooves (see fig. 34) in the diffusion plate (34), has a recessed shape configured of the second groove slope and the third groove slope connected to the second groove slope at a third connection point (see drawing above), a first projecting shape formed by the first groove slope connected to the second groove slope at a second connection point (see drawing above), a second projecting shape formed by the fourth groove slope connected to the third groove slope at a fourth connection point (see drawing above), and a height of at least one of the first projecting shape or the second projecting shape is larger than or equal (equal since this is a sine-wave; [0026]) to a height of the recessed shape formed by the second groove slope and the third groove slope (The groove pattern is a sine-wave so it will meet all the limitations of claim 5 with the height limitation; See drawing above; [0038]; Sine-wave so heights will be the same.). 

Regarding claim 6, Stigwall discloses wherein a groove, among the plurality of grooves in the diffusion plate, has a recessed shape configured of the second groove slope and the third groove slope connected to the second groove slope at a third connection point, a first projecting shape formed by the first groove slope connected to the second groove slope at a second connection point, and a second projecting shape except for a height of the first groove slope from the second groove slope connected at the second connection point is larger than a height of the fourth groove slope from the third groove slope connected at the fourth connection point, and a height of a groove slope close to a middle of the diffusion plate is larger than a height of a groove slope close to a periphery of the diffusion plate.
Stigwall teaches the plurality of grooves in the diffusion plate, a recessed shape, a first projecting shape, a second projecting shape (see above) ([0039] varying amplitude; claim 7 and 8).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “a height of the first groove slope from the second groove slope connected at the second connection point is larger than a height of the fourth groove slope from the third groove slope connected at the fourth connection point, and a height of a groove slope close to a middle of the diffusion plate is larger than a height of a groove slope close to a periphery of the diffusion plate”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the plurality of grooves in the diffusion plate of Stigwall as modified by Hiroyuki with the limitation “a height of the first groove slope from the second groove slope connected at the second connection point is larger than a height of the fourth groove slope from the third groove slope connected at the fourth connection point, and a height of a groove slope close to a middle of the diffusion plate is larger than a height of a groove slope close to a periphery of the diffusion plate” through design choice, since it has been held that where the general conditions of a 

As to claim 7, Stigwall discloses wherein a groove, among the plurality of grooves (see grooves in 34) in the diffusion plate  (34), has a recessed shape configured of the second groove slope and the third groove slope connected to the second groove slope at a third connection point (see drawings above), a first projecting shape formed by the first groove slope connected to the second groove slope at a second connection point (see drawings above), and a second projecting shape formed by the fourth groove slope connected to the third groove slope at a fourth connection point (see drawings above), an inclination angle at the second connection point between the second groove slope and the first groove slope is equal (The limitation is met as equal.) to or smaller than an inclination angle at the fourth connection point between the third groove slope and the fourth groove slope (see drawing above), and an inclination angle close to a middle of the diffusion plate is equal to (The limitation is met as equal. See fig. 5B) or smaller than an inclination angle close to a periphery of the diffusion plate (see drawing above).

As to claim 8, Stigwall discloses wherein a shape of each of the groove slopes is aspheric in a section of each of the plurality of grooves in the diffusion plate ([0025] and [0026] sine-wave; a-cylindrical).

Regarding claim 9, Stigwall discloses the invention as disclosed above except for the plurality of grooves in the diffusion plate are arranged such that a groove pitch is 0.1 mm or more without a clearance.
Ookawa teaches the plurality of grooves in the diffusion plate are arranged such that a groove pitch is 0.1 mm or more ([0045] 150 microns or 100 microns) without a clearance (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use Pitch as taught by Ookawa for the Pitch as disclosed by Stigwall, Hiroyuki and Ookawa to utilize for the same reasons as found in claim 2.
		
 
Regarding claim 10, Stigwall discloses the invention as disclosed above except for wherein a thickness of the diffusion plate is 0.2 mm or more.
Ookawa teaches wherein a thickness of the diffusion plate is 0.2 mm or more ([0051] transparent substrate to is 500µm so add in thickness 1 and 1’ and 3 and 4 and one is still in the range of thickness).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use diffusion plate thickness as taught by Ookawa for the diffusion plate thickness as disclosed by Stigwall to utilize simple substitution of one diffusion plate thickness for another to obtain predictable results.
		

As to claim 11, Stigwall wherein each of shapes of the plurality of grooves in the diffusion plate is an extrusion shape which has a uniform section (see fig. 5a; The shape is certainly capable of be extruded.  Each groove has a uniform section) (Limitation “extrusion” has been considered but not given any patentable weight.  ''Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'' In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).).

Regarding claim 12, Stigwall discloses the invention as disclosed above except for wherein the plurality of grooves are disposed in each of the incidence surface and (b) the convex emission surface of the diffusion plate, and a groove direction of the plurality of grooves in the incidence surface and a groove direction of the plurality of grooves in (b) the convex emission surface are orthogonal to each other.
(a) Ookawa teaches wherein the plurality of grooves (Fig. 2 and 11; see grooves top and bottom;) are disposed in each of the incidence surface and the emission surface of the diffusion plate (Fig. 2 and 11; both-sided prism sheet; [0046]), and a groove direction of the plurality of grooves in the incidence surface and a groove direction of the plurality of grooves in the emission surface are orthogonal to ([0046]; [0069]) each other (21).

(b) Stigwall discloses a planar emission surface with grooves (Fig. 5b left surface of 34) and Ookawa discloses a planar emission surface with grooves (Fig. 2 top surface).  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the emission surface of Stigwall as modified by Hiroyuki and Ookawa with the limitation “the convex emission surface” through the rationale of approaching ranges, since it has been held that a case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (See MPEP 2144.05 I) and a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 I).  Using the equation ρ=1/κ where ρ equals the radius of curvature and κ is the curvature.  Imagine the convex emission surface to be an arc region of a cylinder circle or a portion of a sphere.  For a flat plane emission surface ρ = ∞ and κ = 0.  κ for a circle is 1/a of radius a.  A convex curvature emission surface will have κ >0 and ρ < ∞.  Letting the radius of curvature of each point of a concave emission surface be (∞ - 10 meters) which is still a very large number.  So the claimed ranges or amounts for the curved emission surface do not overlap with the prior art but are merely close and thus a prima facie case of obviousness exists because they are 

Regarding claim 13, Stigwall discloses the invention as disclosed above except for (a) the incident surface is larger than or equal to (b) the convex emission surface in a ratio of a groove depth to a groove pitch for the grooves in the diffusion plate.
(a) Ookawa teaches the incident surface is larger than or equal (equal) to the emission surface in a ratio of a groove depth to a groove pitch for the grooves in the diffusion plate (see fig. 2 and 11; 21;  the ratios are equal. [0045] pitch; [0045]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use diffusion plate as taught by Ookawa for the diffusion plate as disclosed by Stigwall for the same reasons that are found in claim 12.
(b) Stigwall discloses a planar emission surface with grooves (Fig. 5b left surface of 34) and Ookawa discloses a planar emission surface with grooves (Fig. 2 top surface).  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the emission surface of Stigwall as modified by Hiroyuki and Ookawa with the limitation “the convex emission surface” through the rationale of approaching ranges, since it has been held that a case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (See MPEP 2144.05 I) and a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same 

Regarding claim 14, Stigwall discloses the invention as disclosed above except for (a) an area formed the groove at (b) the convex emission surface is larger than or equal to an area formed the groove at the incident surface in the diffusion plate.
(a) Ookawa teaches an area formed the groove at the emission surface is larger than or equal to an area formed the groove at the incident surface in the diffusion plate (see fig. 2 and 11; 21; the areas are equals.).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use diffusion plate as taught by Ookawa for the diffusion plate as disclosed by Stigwall for the same reasons that are found in claim 12.
(b) Stigwall discloses a planar emission surface with grooves (Fig. 5b left surface of 34) and Ookawa discloses a planar emission surface with grooves (Fig. 2 top 

Regarding claim 15, Stigwall discloses the invention as disclosed above except for the first total reflection surface of the collimating lens bends an optical path of the incident light substantially at a right angle, and the second total reflection surface bends 
Hiroyuki teaches the first total reflection surface (Fig. 3b 1Aa) of the collimating lens (6 collimating lens) bends an optical path of the incident light substantially at a right angle (see fig. 3b;), and the second total reflection surface (1Ab) bends an optical path of the light from the first total reflection surface substantially at a right angle (see 3B; [0063]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the collimating lens configuration as taught by Hiroyuki for the collimating lens configuration as disclosed by Stigwall for the same reasons as found in claim 2.
		
		
As to claim 16, Stigwall discloses the invention except for an emission surface of the collimating lens has a recessed conical shape.
Hiroyuki teaches the collimating lens has a recessed conical shape (1Aa is 45 degrees is a cone; See fig.2 a1).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the conical shaped recess as taught by Hiroyuki for the collimating lens as disclosed by Stigwall as modified by Hiroyuki and Ookawa to utilize a shape that is used in part of the collimating process (Fig. 3B) and/or for the same reasons as found in claim 2 .
	
	
	
	
Regarding claim 18, Stigwall discloses the invention as disclosed above except for a size of the opening of the housing is smaller than a size of an area in which the plurality of second linear grooves on the diffusion plate are formed.
Stigwall discloses a size of the opening of the housing (size of opening of 1 at 2;) and a size of an area in which the plurality of second linear grooves on the diffusion plate are formed (see Fig. 5b size of 34 emission grooves area) and Ookawa teaches a size of an area in which the plurality of second linear grooves on the diffusion plate are formed (Fig. 2; lens portion of 3 essentially the area of 1 relaxation layer).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “a size of the opening of the housing is smaller than a size of an area in which the plurality of second linear grooves on the diffusion plate are formed”.   It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the size of the opening of the housing and a size of an area in which the plurality of second linear grooves on the diffusion plate are formed as modified by Hiroyuki and Ookawa with the limitation “a size of the opening of the housing is smaller than a size of an area in which the plurality of second linear grooves on the diffusion plate are formed” through Changes in Size/Proportion, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing changes in size/proportion involves only routine skill in the art. (See MPEP 2144.04 IV A) and/or to reduce the amount of light exiting the device as an aperture would do.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stigwall and Ookawa et al. as applied to claim 1 above, and further in view of Katayama et al. (WO2011/117934A1).
Stigwall as modified by Ookawa discloses the invention as disclosed above except for the convex emission surface is a part of a cylindrical shape of which a length direction is the first direction.
Katayama teaches the convex emission surface (Fig. 9; 30A optical element) is a part of a cylindrical shape (first paragraph after (First modification of Second Embodiment) title page 5/9) of which a length direction is the first direction (first paragraph after (Second modification of second embodiment) title. Page 5/9).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the cylindrical shape/convex emission surface w/ length direction as taught by Katayama for the convex emission surface w/ length direction as disclosed by Stigwall as modified by Ookawa to utilize diffusing of light in a concavo/convex cylindrical lens element (Fig. 1B/1C) and can be used with a laser element (10).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stigwall, Hiroyuki and Ookawa et al. as applied to claim 2 above, and further in view of Katayama et al. (WO2011/117934A1).
Stigwall as modified by Hiroyuki and Ookawa discloses the invention as disclosed above except for the convex emission surface is a part of a cylindrical shape of which a length direction is the first direction.

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the convex emission surface w/ length direction as taught by Katayama for the convex emission surface w/ length direction as disclosed by Stigwall as modified by Hiroyuki and Ookawa to utilize diffusing of light in a concavo/convex cylindrical lens element (Fig. 1B/1C) and can be used with a laser element (10).

Claim 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stigwall and Ookawa et al. as applied to claim 1 above, and further in view of Kusuyama (US Pub. 2006/0007555).
Regarding claim 19, Stigwall as modified by Ookawa discloses the invention as disclosed above except for the convex emission surface is a part of a cylindrical shape of which a length direction is the first direction.
Kusuyama teaches the convex emission surface (Fig. 6C; surface of 501 facing 7 outgoing light;) is a part of a cylindrical shape (see Fig. 6C) of which a length direction is the first direction (Claim 12;have parallel curved surface parts down the incident surface of 6; Fig. 7).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the cylindrical shape/convex 

Regarding claim 21, Stigwall discloses the invention as disclosed above except for the incidence surface is a part of a cylindrical shape of which a length direction is the second direction, and the incidence surface protrudes in an opposite direction to the convex emission surface.
Kusuyama teaches the incidence surface is a part of a cylindrical shape (Fig. 6C’ surface of 501 optical lens facing 6 incident light) of which a length direction is the second direction (Put parallel curved surface parts on the face on the emission surface going from top to bottom in fig. 6C 501;  Claim 12; Fig. 7), and the incidence surface protrudes (Fig. 6; surface of 501 lens facing 6;) in an opposite direction to the convex emission surface (Fig. 6C; surface of 501 facing 7 outgoing light;).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use incidence surface configuration as taught by Kusuyama for incidence surface as disclosed by Stigwall as modified by Ookawa to utilize an optical lens acting on light emitted from a light-emitting device ([0001]) for those desiring such cylindrical lens configuration having diffusing, and focusing abilities and can be used with a laser element ([0035])	

Claim 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stigwall, Hiroyuki and Ookawa as applied to claim 2 above, and further in view of Kusuyama (US Pub. 2006/0007555).
Regarding claim 20, Stigwall as modified by Hiroyuki and Ookawa discloses the invention as disclosed above except for the convex emission surface is a part of a cylindrical shape of which a length direction is the first direction.
Kusuyama teaches the convex emission surface (Fig. 6C; surface of 501 facing 7 outgoing light;) is a part of a cylindrical shape (see Fig. 6C) of which a length direction is the first direction (Claim 12;have parallel curved surface parts down the incident surface of 6; Fig. 7).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the cylindrical shape/convex emission surface w/ length direction as taught by Kusuyama for the emission surface w/ length direction as disclosed by Stigwall as modified by Hiroyuki and Ookawa to utilize an optical lens acting on light emitted from a light-emitting device ([0001]) for those desiring such cylindrical lens configuration having diffusing, and focusing abilities and can be used with a laser element ([0035]).

Regarding claim 22, Stigwall discloses the invention as disclosed above except for the incidence surface is a part of a cylindrical shape of which a length direction is the second direction, and the incidence surface protrudes in an opposite direction to the convex emission surface.

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use incidence surface configuration as taught by Kusuyama for incidence surface as disclosed by Stigwall as modified by Hiroyuki and Ookawa to utilize an optical lens acting on light emitted from a light-emitting device ([0001]) for those desiring such cylindrical lens configuration having diffusing, and focusing abilities.
		

	
	Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. Firstly, the Applicant asserts that the Examiner cannot use a rationale of approaching ranges or amounts rejection to reject the claims 1 and 2 on the curvature of the emission surface of Stigwall (Fig. 5B; left surface of 34 which is emission surface).  The Examiner notes such a rejection is allowed as it is part of the MPEP 2144.05 I.  The Examiner notes additionally that Kusuyama and Katayama used as secondary references also teach convex emission surfaces.


	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875 

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875